DETAILED ACTION
This communication is in response to the claims (RCE) filed on 05/31/2022. 
Application No: 16/937,064.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Reasons for allowance
Claims 1, 3-6, 8-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	  A method performed by a wireless device for communicating an uplink data status in a physical uplink control channel (PUCCH) message, comprising:

determining whether a PUCCH occasion will occur before a scheduling request occasion;

configuring a PUCCH message to include a buffer status report in a short data field added to the PUCCH message in addition to other control information in response to determining that the PUCCH occasion will occur before the scheduling request occasion; and

sending the PUCCH message including the buffer status report to convey the buffer status report to a base station.



The representative claim 6 distinguish features are underlined and summarized below: 
 	 A wireless device, comprising:
a wireless transceiver; and
a processor coupled to the wireless transceiver and configured with processor executable instructions to:

 	 determine whether a PUCCH occasion will occur before a scheduling request occasion; 

configure a physical uplink control channel (PUCCH) message to include a buffer status report in a short data field added to the PUCCH message in addition to other control information in response to determining that the PUCCH occasion will occur before the scheduling request occasion; and 

send the PUCCH message including the buffer status report to convey the buffer status report to a base station.


The representative claim 11 distinguish features are underlined and summarized below:
A processor device configured for use within wireless device, comprising: 
a processor configured with processor executable instructions to: 

determine whether a PUCCH occasion will occur before a scheduling request occasion;  

  	configure a physical uplink control channel (PUCCH) message to include a buffer status report in a short data field added to the PUCCH message in addition to other control information in response to determining that the PUCCH occasion will occur before the scheduling request occasion; and 

send the PUCCH message including the buffer status report to convey the buffer status report to a base station.


The representative claim 16 distinguish features are underlined and summarized below:
A non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a processor of a wireless device to perform operations comprising: 

determining whether a PUCCH occasion will occur before a scheduling request occasion; 

configuring a physical uplink control channel (PUCCH) message to include a buffer status report in a short data field added to the PUCCH message in addition to other control information in response to determining that the PUCCH occasion will occur before the scheduling request occasion; and  

sending the PUCCH message including the buffer status report to convey the buffer status report to a base station.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 6, 11 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Ohta, Cirik and Ye-Shiang teaches following:
 	Ohta (US 20180324790 A1) teaches a radio communication device includes: a communication circuit configured to transmit and receive a signal to and from other radio communication device; and a control circuit configured to cause the communication circuit to transmit, through a control channel in a first layer, first acknowledgement information to the other radio communication device, the first acknowledgement information indicating whether data in a second layer different from the first layer is normally received from the other radio communication device. Further, the example of FIG. 5B is an example in which the mobile station transmits TCP ACK and a buffer status report (BSR) to the base station. Further, by shorting the delay time of TCP ACK, it is also possible to improve throughput in TCP.

Cirik (US 20190306765 A1) teaches that a wireless device may inform a base station of a failure of a beam failure recovery procedure for a secondary cell. The wireless device may include an indicator of the failure in a report providing, or configured to provide, values for signal strength or other characteristic of a downlink signal. The indicator may be in addition to, and/or may replace, one or more indicators of signal strength or other characteristic. Further, the MAC entity of the wireless device may send (e.g., transmit), to the MAC entity of the base station, one or more MAC CEs. The one or more MAC CEs may comprise at least one of: a short buffer status report ( BSR) MAC CE; a long BSR MAC CE, etc.

Ye-Shiang (US 20210250967 A1) teaches techniques and apparatuses for managing scheduling requests in an unlicensed frequency band. These techniques include a user equipment receiving first and second configuration messages allocating radio resources for first and second logical channels, respectively, at a scheduling request (SR)-transmission occasion on first and second multiple-access (MA) channels, respectively, in the unlicensed frequency band. In aspects, the user equipment detects that the first MA channel is busy and the second MA channel is idle. The user equipment transmits a scheduling request via the second radio resource and initiates a timer for the second logical channel to prohibit transmission of an additional scheduling request via the second radio resource until expiration of the timer. The user equipment also determines whether to initiate another timer for the first logical channel based on a priority level of the first logical channel.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
configuring a PUCCH message to include a buffer status report in a short data field added to the PUCCH message in addition to other control information in response to determining that the PUCCH occasion will occur before the scheduling request occasion; and
sending the PUCCH message including the buffer status report to convey the buffer status report to a base station.


Ohta teaches a control circuit configured to cause the communication circuit to transmit, through a control channel in a first layer; but failed to teach one or more limitations including, 
 configuring a PUCCH message to include a buffer status report in a short data field added to the PUCCH message in addition to other control information in response to determining that the PUCCH occasion will occur before the scheduling request occasion; and
sending the PUCCH message including the buffer status report to convey the buffer status report to a base station.

Cirik and Ye-Shiang alone or in combination failed to cure the deficiency of Ohta.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for communicating information in a physical uplink control channel (PUCCH) message (e.g. short data) that is in addition to information typically included in the PUCCH message. Various embodiments may improve application layer performance by including such information in the PUCCH message without consuming, for example, uplink data bandwidth, such as physical uplink shared channel (PUSCH) slots. Further, a short data field may also include control information not typically included in the PUCCH, such as a buffer status report (BSR). 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645